May 1, 1907.
The defendant, John Sheldon, was convicted of murder at the January, 1906, term of the Court of General Sessions for Spartanburg County and sentenced to be hanged. Notice of intention to appeal to the Supreme Court was given by his counsel, and the case for appeal was settled by agreement on February the 20th, 1906. On the 15th of May, 1906, the appeal was dismissed for want of prosecution. At the July, 1906, term of the Court of General Sessions the defendant was resentenced to be hanged six months thereafter, to wit, on January the 4th, 1907. It appears that the unusual delay in the execution of the sentence was due to the statement made to the Circuit Judge by the defendant's counsel that he would move to have the appeal reinstated. On February the 28th, 1907, notice was given the solicitor that a motion would be made on the first day of the present term of this Court to reinstate the appeal. Subsequently on the same day the Chief Justice granted an order staying the execution of the sentence and *Page 76 
the Governor respited the defendant until Friday, the 3d day of May.
The motion now before us is to reinstate the appeal. The delay and neglect to prosecute this appeal has been so inexcusable and unreasonable that in an ordinary case the Court would not have hesitated to refuse the motion on the affidavits presented. In tenderness to human life, however, the Court has had produced the case proposed for appeal, including all of the testimony, the charge of the Circuit Judge and the exceptions, and finds that there is no merit whatever in any of the grounds of appeal.
It is therefore ordered, that the motion to reinstate the appeal be dismissed and the order of the Chief Justice heretofore made staying the execution of the sentence be revoked.